Case 9:11-cr-80187-BB Document 141-3 Entered on FLSD Docket 11/05/2020 Page 1of5
October 11, 2016

Warden Romero

FCL Miami

Federal Correctional Institution
15801 SW 137 Avenue

Miami, Florida 33177

Re: Armando Antonio Castro (Reg. #97595-004)

Dear Warden Romero,

This is a request to you as Warden for a motion under 18 U.S.C. §3582(c)(1)(A) for
compassionate release, reduce in sentence for Armando Antonio Castro, Register #97595-
004, incarcerated at the Federal Correctional Institution in Miami, Florida. Under 18
U.S.C. §3582(c)(1) (A), a sentencing court, on motion from the Director of the Bureau of
Prisons, may reduce the term of imprisonment under the Comprehensive Control Act of
1984. Please consider this submission for your review and approval.

My circumstances meet the criteria defined in Program Statement 5050.49, dated
August 12, 2013, for reducing the term of the sentence to time served, my situation is
unique and was not seen by the Court at the time of my sentence.

I am a first time offender and received a sentence of 151 months, which I have
already completed five years in prison as well as having another year of good time plus
one year Drug Program, and 93 months Halfway House.

The following text contains the required information:

(1) The extraordinary and compelling circumstances that warrant consideration; and
(2) The proposed release plan, including where the inmate will reside upon release and

how the inmate will support himself.

This is a request based on my age, 68 years old, and that I have many severe and

debilitating medical problems.
Case 9:11-cr-80187-BB Document 141-3 Entered on FLSD Docket 11/05/2020 Page 2 of 5
CIRCUMSTANCES

~ I would qualify under Release/Reduction in Sentence per PS 5050.49. sinve my
request is based on medical circumstances which limit my activity and that I currently
am over 65 years old.

My medical problems is such that at this time that I have a lot of trouble in doing
daily activities. that are routine to someone my age. I can barely get out of bed and I
am barely able to make it to the chow hall for my detiy meals.

Many of these medical problems were existent at the time of my arrest and worsened
during my period of incarceration. These were partially due to my increasing age as well
as a back operation I had during my incarceration time. |

On February, 7, 2014, I had a fourteen (14) hour operation and involved placing 6
screws, 3 on each side, and 2 titanium bars, on a fusion lower back surgery, trying to
resolve the herniated ¢isc problem in my back. After the operation, I spent many days
recovering and to date, I have not improved and in fact have debilitated to a large
degree and need a aecond Back sure, I am still in great pain on a daily basis.

To substantiate my medical claim, I have enclosed the current list of medications I
take on a regular basis (See Exhibit). I have additionally enclosed doctor notes from
Dr. Adolfo Coleman, MD of Humana who was my physician when I entered prison which
additionally documents my poor medical condition.

However, despite this health condition and limited mobility, I still was able to do

a lot while in prison. I have listed below my accomplishments.

1. I joined and Semauneee from the ICAN Program. To substantiate what I ‘did in this
program, as well as the many courses taken, I have enclosed a letter from Dr. Skibinski,
Head of the Program. See Exhibit A. Also enclosed is a list of classes taken in
Psychology. See Exhibit A.

2. I also took many courses which documents all the programming I did as weil. his is

show in: Exhibit B.
~ Case 9:11-cr-80187-BB Document 141-3 Entered on FLSD Docket 11/05/2020 Page 3 of 5

PROPOSED RELEASE PLAN

 

My life plan is in place. I have a place to live in South Florida with my family
who will be able to assist me with my medical problems. I also have a part time job
lined up with some family, 2 sisters, who own jewelry stores and in the jewelry
business.

Additionally, I will be receiving disability as well as Social Security income and

with my family's help, I will be able to go again and be an asset to society.
Case 9:11-cr-80187-BB Document 141-3 Entered on FLSD Docket 11/05/2020 Page 4 of 5

i L

MEDICAL PROBLEMS

— As ‘noted, in the attached progress notes that are enclosed, the inmate does have
substantial medical problems which only gets worse through time. .

If necessary, all medical records to said inmate will be supplied, which documents

his current poor medical condition, as well as his debilitating medical condition.
Case 9:11-cr-80187-BB Document 141-3 Entered on FLSD Docket 11/05/2020 Page 5 of 5

PROVIDED FOR FIRST STAGE REVIEW TO WARDEN

 

FEDERAL REGULATIONS FROM 28 FCR

 

1. A statement that contains inmates age, being over 65. A copy of Prison Identification

Card is attached. See Exhibit.
2. A statement that inmate has serious medical preblems. See Exhibit.

3. A clear statement and documentation of inmate's release plan, including housing, and

the financial means to care for himself.
Thank you for your prompt attention to this urgent matter.
Sincerely,

a ,
rmando tonio Castro
Reg. #97595-004
Federal Correctional Institution
P.O. Box 779800
Miami, Florida 33177
